ACCEPTED
                                                                                06-14-00100-CV
                                                                     SIXTH COURT OF APPEALS
                                                                           TEXARKANA, TEXAS
                                                                          7/13/2015 10:41:29 AM
                                                                               DEBBIE AUTREY
                                                                                         CLERK

                         NO.06-14-00100-CV

                    IN THE COURT OF APPEALS              FILED IN
                                                  6th COURT OF APPEALS
                FOR THE SIXTH DISTRICT OF TEXAS TEXARKANA, TEXAS
_________________________________________________________________
                                                  7/13/2015 10:41:29 AM
                                                             DEBBIE AUTREY
                                                                Clerk
                          MARK MUELLER
                             Appellant

                                    v.

     JAMES H. DAVIS, INDIVIDUALLY AND D/B/A JD MINERALS
                         AND JDMI, LLC
                            Appellees

               Appeal from the 71st Judicial District Court
                       Of Harrison County, Texas
                          Cause No. 11-0858
                  The Honorable Brad Morin Presiding
__________________________________________________________________

    APPELLEES’ UNOPPOSED FIRST EXTENSION OF TIME TO FILE
                     APPELLEES’ BRIEF


     Douglas D. McLallen                 Marshall C. Wood
     State Bar No. 00788025              State Bar No. 00797690
     Anderson, Lehrman, Barre,           Norton & Wood, LLP
        and Maraist LLP                  315 Main Street
     Gaslight Square                     Post Office Box 1808
     1001 Third St, Suite 1              Texarkana, Texas 75504
     Corpus Christi, TX 78404            Telephone: (903) 823-1321
     Telephone: 361-884-4981             Facsimile: (903) 823-1325
     Facsimile: 361-884-2822             Email: marshall@nortonandwood.com
     Email: dmclallen@albmlaw.com


                    ATTORNEYS FOR APPELLEES
                APPELLEES’ UNOPPOSED FIRST MOTION
              TO EXTEND TIME TO FILE APPELLEES’ BRIEF

      Appellees, James H. Davis, Individually and d/b/a JD Minerals and JDMI,

LLC, ask this Court, pursuant to 10.5(b) Tex. R. App. P., to extend the time to file the

Appellees’ Brief, and would show as follows:

      1.     This motion is filed before the deadline for filing Brief of Appellee, as

             required by Texas Rule of Appellate Procedure 38.6(d).

      2.     Appellants’ brief is currently due on July 16, 2015

      3.     Appellants requests an extension of 30 days to file their Brief, extending

             the time until Monday, August 17, 2015.

      4.     No previous extension by Appellees has been requested.

      5.     Appellees request an extension of time in which to file their Brief in

             order to allow sufficient time to adequately prepare their Brief to aid the

             Court in consideration of this appeal. On July 7, 2015 Appellees

             requested the District Clerk of Harrison County, Texas to supplement

             the record with a pleading that is needed for a thorough brief.

      WHEREFORE, PREMISES CONSIDERED, Appellees, James H. Davis,

Individually and d/b/a JD Minerals and JDMI, LLC request this Honorable Court to

grant this Motion for Extension of Time until August 17, 2015, and for such further

relief to which they may be entitled.
      Respectfully Submitted,

      ANDERSON, LEHRMAN, BARRE
         & MARAIST, LLP
      Gaslight Square
      1001 Third Street, Suite 1
      Corpus Christi, Texas 78404
      Telephone: (361) 884-4981
      Facsimile: (361) 884-9618


By:   /s/ Douglas D. McLallen
      Douglas D. McLallen
      State Bar No. 00788025
      ATTORNEYS FOR APPELLEE

      Marshall C. Wood
      State Bar No. 00797690
      Norton & Wood, LLP
      315 Main Street
      Post Office Box 1808
      Texarkana, Texas 75504
      Telephone: (903) 823-1321
      Facsimile: (903) 823-1325
      Email:
      marshall@nortonandwood.com
                      CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred, or made a reasonable attempt to confer, with all parties.

      Bob Whitehurst, Counsel for Appellant, Mark Mueller, does not object to the
extension.



                                              /s/ Douglas D. McLallen
                                              Douglas D. McLallen




                           CERTIFICATE OF SERVICE

      I certify that on July 13, 2015, a true and correct copy of foregoing was served
on counsel of record as indicated below.


Mr. Bob Whitehurst                            Via Email: whitehurstlawfirm@yahoo.com
Whitehurst & Whitehurst
Attorneys at Law
5380 Old Bullard Road, Suite 600, #363
Tyler, Texas 75703



                                              /s/ Douglas D. McLallen
                                              Douglas D. McLallen